Citation Nr: 0921153	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  07-40 355	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a left ear otitis media residuals service connection 
claim.

2.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's Wife, and the Veteran's Son-in-law



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Navy from March 
1948 to January 1950, and in the Army from March 1953 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision of the 
Winston-Salem, North Carolina regional office (RO) of the 
Department of Veterans Affairs (VA) that denied the Veteran's 
request to reopen his claim for service connection for left 
ear otitis media.  In addition, this decision denied 
entitlement to service connection for right ear hearing loss.

In May 2009, the Veteran testified before the undersigned at 
a videoconference hearing.  A copy of that transcript has 
been associated with the claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of whether there is new and material evidence to 
reopen the claim for service connection for left ear otitis 
media is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDING OF FACT

There is no nexus between the Veteran's current right ear 
hearing loss and his active service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for right 
ear hearing loss are not met. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) Veteran  status; (2) existence of a 
disability; (3) a connection between the Veteran 's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran  was provided with an October 2005 letter in 
which the RO notified him of what evidence was required to 
substantiate his right ear hearing loss service connection 
claim.  This letter told him of what evidence VA would 
obtain, what evidence he was expected to provide, and of what 
assistance the VA could provide the Veteran  in obtaining 
this evidence.  Finally, this letter notified the Veteran 
that he should submit any relevant evidence in his 
possession.  This letter met the duty to notify the Veteran 
in accordance with Pelegrini.

The Veteran has substantiated his status as a Veteran .  The 
October 2005 letter provided notice on the second and third 
Dingess elements.  However, he was not provided notice on the 
effective date and rating elements of the claim until a May 
2006 letter; informing him that the claim had been denied.  
The Court has held that VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

As the May 2006 notice came after the initial adjudication of 
the claim, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
This timing deficiency was cured by the fact that the claim 
was readjudicated in a November 2007, supplemental statement 
of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (2007).  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, his 
Navy service personnel records and his private treatment 
records have been obtained.  He has been afforded a VA 
auditory examination and a sufficient medical opinion 
detailing the level of his auditory impairment and the 
functional effects of this impairment has been obtained.  See 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).

An April 2006 RO memorandum indicates that the Veteran's Army 
personnel records are unavailable for review and were likely 
"fire-related."  Destruction of service department records 
does not create a heightened benefit of the doubt, but only a 
heightened duty on the part of VA to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its 
decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).  

Where service records are missing, VA also has a duty to 
search alternate sources of service records.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).

The Board notes that the Veteran's Army service treatment 
records are contained in the claims folder, and that it is 
accepting his reports of in-service noise exposure, hence the 
records are not needed to confirm such exposure.  There has 
been no contention that these records could contain medical 
evidence relevant to the claim.  Inasmuch as these records 
have been reported as destroyed, further efforts to obtain 
them would likely be futile.

In addition, a January 2005 response from Pascack Valley 
Hospital indicates that the facility did not have any 
treatment records for the Veteran.

As neither the Veteran nor his representative has indicated 
that there is any other outstanding pertinent evidence, the 
Board may proceed with consideration of his claims.  

Service Connection

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

If other organic diseases of the nervous system such as 
sensorineural hearing loss become manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of hearing loss 
during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The United 
States Court of Veterans Appeals (Court) has held that the 
threshold for normal hearing is between 0 and 20 decibels, 
and that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Right Ear Hearing Loss

The Veteran's February 1948 Navy entrance and January 1950 
discharge examination were negative for any relevant 
abnormalities, and his right ear hearing was noted to be 
15/15 during both examinations.  A February 1948 treatment 
note reflected the Veteran's reports of left ear pain, aching 
and draining, but noted a "normal" right ear as well as 
15/15 hearing.  His January 1953 Army entrance examination 
and August 1954 discharge examination were negative for any 
relevant abnormalities, and his right ear hearing was noted 
to be 15/15 in both examinations.

A January 1950 letter from the U.S. Naval Air Station Fire 
Department Chief indicated that the Veteran had been serving 
as a "regular fire fighter" for at least seven months.  He 
received training and instruction in structural and shipboard 
fire fighting.

A VA audiometric examination was conducted in February 1960.  
The examination report indicates that the Veteran voiced 
complaints only in reference to the left ear.  The audiology 
examination revealed right ear conduction thresholds that 
were between 0 and 20 decibels between 500 and 4000 Hertz, 
when converted from ASA to ISO units.  

A diagnosis of right ear sensorineural hearing loss was 
reported in a July 1999 private treatment note.

A November 2003 private treatment note reflects the Veteran's 
complaints of long term, progressive hearing loss and 
"sudden significant" right ear hearing loss beginning two 
years earlier.  Right ear puretone auditory thresholds were 
between 30 and 70 decibels when tested between 500 and 4000 
Hertz.  A Maryland CNC test was not conducted.  A subsequent 
opinion noted that audiometric tests revealed mild to severe 
sensorineural right ear hearing loss and that the conductive 
component of the mixed portion was 25 decibels.  The examiner 
opined that right ear hearing loss was "probably sudden 
hearing loss," with the conductive competent having been 
longstanding, and that it has been subjective stable.

The Veteran complained of hearing difficulties since service 
in an April 2004 private treatment note.  He was referred to 
a specialist for an audiogram and a hearing evaluation.

An August 2005 opinion from Dr. C. A., the Veteran's primary 
physician, indicates that he had an abnormal "Webber and 
Rhine screening test" for hearing as well as an abnormal 
audiogram.  The examiner opined that after investigating the 
Veteran's history, his hearing loss "seemed to be most 
consistent with high frequency loss which would be typical of 
the form found with individuals working in industrial 
settings or, as is the Veteran's case mortar fire.  The 
letter also indicated that the Veteran's hearing loss dated 
back to service.

At his May 2007 RO hearing, the Veteran testified that he did 
not receive a hearing examination during his January 1950 
Navy discharge examination or during his January 1953 Army 
entrance examination.  He reported working as a landscaper 
and later as a plant operator following service.  The 
Veteran's wife testified that she first met him three months 
after his discharge from service, and that he has had hearing 
difficulties since that time.

A June 2007 VA auditory examination reflected the Veteran's 
complaints of difficulty hearing and understanding 
conversation level speech.  He reported working as an 
operator at a water treatment plant following service and 
denied any significant occupational or recreational noise 
exposure.  Right ear puretone auditory thresholds were 
between 70 and 90 decibels when tested between 500 and 4000 
Hertz, and word recognition scores were "too unreliable to 
score."  Following this examination and a review of the 
Veteran's claims folder, the examiner diagnosed the Veteran 
as suffering from severe to profound right ear sensorineural 
hearing loss.  The examiner noted that the Veteran 
demonstrated "normal" hearing following separation and that 
his "hearing loss profile was inconsistent with noise 
induced sensorineural hearing loss."  In the examiner's 
opinion, the Veteran's hearing loss was not caused by, or was 
the result of, noise exposure encountered during military 
service.

At his May 2009 videoconference hearing, the Veteran 
testified that he had a depression and a hole in his eardrum 
prior to his service in the Navy, and that this condition was 
repaired shortly after he entered service.  He reported first 
experiencing hearing difficulties during service.  He 
testified that he fired bazookas, machine guns, mortars and 
rifles without hearing protection during service, and worked 
in the "fire department" while in the Navy.  He first 
sought treatment for hearing difficulties in the early 1960s 
as it was the "first time he had money to go to the 
doctor."  

The Veteran's wife testified that she knew him all of her 
life, and that she first noticed hearing difficulties as soon 
as he came out of service.  She also testified that the 
physician who treated the Veteran during the early 1960s had 
now passed away and that the treatment records were 
unavailable.  The Veteran's son-in-law testified that the 
Veteran's hearing had gotten progressively worse since 1977.

Analysis

The Veteran's November 2003 audiology examination 
demonstrated right ear hearing loss as defined by VA 
regulations, as his auditory threshold was greater than 40 
decibels.  38 C.F.R. § 3.385.  Hence, the requirement for a 
current disability has been satisfied.

The Veteran is competent to report in-service noise exposure, 
and his acoustic trauma reports are consistent with his 
service.  The element of an in-service injury is thus 
satisfied.

However, in order for the Veteran's hearing loss to be 
recognized as service connected, the condition must be linked 
to in-service noise exposure or to some other disease or 
injury in service.  

Neither of the Veteran's discharge examinations demonstrated 
right ear hearing loss as a disability under VA regulations.  
No symptoms, complaints or treatments for right ear hearing 
loss were noted in the service treatment records.  No 
clinical evidence of right ear hearing loss within one year 
of service has been presented.  These records, therefore, do 
not show a chronic hearing loss in service or in the first 
year after service.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.

There is no clinical evidence of right ear hearing loss in 
the decades immediately following service, and the February 
1960 VA auditory examination showed no right ear hearing loss 
for VA purposes.  

The VA audiologist was unable to find a link between the 
Veteran's in-service noise exposure and his bilateral hearing 
loss, on the June 2007 VA examination, noting that his 
hearing loss profile was inconsistent with noise induced 
sensorineural hearing loss.

The VA physician providing the ear, nose and throat 
examination also provided an opinion against a link between 
the current right ear hearing loss and service.  The 
rationale for this opinion was that the normal examination in 
1960 ruled out military noise exposure as the etiology of the 
present hearing loss.

The Veteran's primary care physician provided a supporting 
opinion.  This physician did not report any consideration of 
the normal examination in 1960, or the contemporaneous 
reports that the hearing loss began in the late 1990's or 
early 2000's.  The physician's report that the hearing loss 
"dates back to his time in the service" was contradicted by 
this evidence and was based on a faulty factual predicate.  
An opinion based upon an inaccurate factual premise has no 
probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  

For these reasons, the Board finds the VA examination 
reports, which were based on a documented review of the 
entire record and an accurate history, to be of greater 
probative value.

Similarly while the Veteran and his spouse are competent to 
report there observations of his hearing loss extending back 
to service, and his son-in-law is also competent to report 
his observations dating back to 1977.  Their recent reports 
are, however, contradicted by the 1960 VA examination when no 
right ear hearing loss was found and the Veteran reported no 
pertinent complaints; and by the Veteran's own report in 2003 
that the hearing loss was only of approximately two years 
duration.

For these reasons the Board finds that the most probative 
evidence is against finding a nexus between the current 
hearing loss and service.  As the weight of the evidence is 
against the claim, reasonable doubt does not arise and the 
claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.


REMAND

A March 1960 rating decision originally denied service 
connection for left ear otitis media residuals on the basis 
that the record did not establish that the pre-existing 
condition was aggravated by service.  A request to reopen 
this service connection claim was filed in November 2004; the 
April 2005 rating decision denied this request as no new and 
material evidence had been presented.  

In a January 2008 letter, the Veteran argued the March 1960 
rating decision contained clear and unmistakable error (CUE) 
and that service connection for left ear otitis media 
residuals was warranted.  He also argued that his left ear 
otitis media residuals claim should be adjudicated as a CUE 
claim, not as a new and material evidence claim.  Specific 
argument regarding the nature of this purported error, 
including citations to the evidentiary record, was provided.  

Unfortunately, the Veteran's CUE claim has not been addressed 
by the RO and the Board is precluded from addressing the 
issue of CUE in the first instance.  Jarrell v. Nicholson, 20 
Vet. App. 326, 333 (2006); Huston v. Principi, 18 Vet. App. 
395 (2004).

The CUE claim is inextricably intertwined with issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for left ear otitis 
media.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), 
citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
or more issues are inextricably intertwined if one claim 
could have significant impact on the other).  Therefore, his 
request to reopen his left ear otitis media service 
connection claim is being remanded to avoid piecemeal 
adjudication.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.   The RO/AMC should adjudicate the 
Veteran's claim of CUE in the March 1960 
rating decision that denied his left ear 
otitis media service connection claim.  

The Veteran and his representative are 
hereby reminded that appellate 
consideration of the matter identified 
above (the CUE claim) may be obtained 
only if a timely appeal is perfected.  

2.  If any claim on appeal remains 
denied, a supplemental SOC should be 
issued before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


